Title: To Benjamin Franklin from Vergennes, 22 November 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 22 9bre. 1780.
J’ai l’honneur de vous envoyer, Monsieur, un Mémoire qui m’a été adressé par le S. Rasquin; vous y verrez des Plaintes contre M. Williams qui refuse de tenir le Marché qu’il doit avoir fait avec ce particulier pour des Pieces d’Armes à feu. Je vous prie de vouloir bien vous faire rendre Compte des Motifs du Refus de M. Williams et me les communiquer afin que je puisse repondre en consequence au Sr. Rasquin. Je vous prie de me renvoyer la Piéce ci-jointe après en avoir fait usage.
J’ai l’honneur d’être tres sincerement, Monsieur, Votre très humble et très obeissant Serviteur,
(signé) De Vergennes
Copie d’une Lettre de M. De Vergennes à M. Le Dr. Franklin.
